Citation Nr: 0739456	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a bipolar disorder.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from May 1995 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied the claim 
of service connection for bipolar disorder.


FINDING OF FACT

The veteran does not have a bipolar disorder which had its 
onset in service or is otherwise related thereto.


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2004.  This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim for service connection; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
and (3) informing the veteran about the information and 
evidence she was expected to provide.  While the veteran has 
not explicitly been advised to provide any evidence in her 
possession that pertains to her claim, the claims file 
reflects that the veteran has submitted evidence in support 
of her claim.  In this regard, the veteran submitted 
additional medical records from a non-VA facility.  Given 
that fact, as well as the RO's instructions to her, the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in her possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  Further, a March 2006 letter 
advised the veteran of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and private medical records are associated 
with the claims file.  Further, in February 2007, the RO 
scheduled the veteran for a VA examination and notified the 
veteran of the scheduled VA examination.  However, the 
veteran failed to report to the VA examination.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




Merits of the Claim

The veteran seeks service connection for a bipolar disorder.  
The veteran claims her bipolar disorder had its onset in 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in her claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The service medical records indicate that in June 2004, the 
veteran sought psychiatric treatment.  Pertinent diagnoses 
were "consider bipolar disorder" and "rule out bipolar II 
disorder."  Post-service, in July 2004, a record from a 
military medical center indicates that the veteran was 
diagnosed with questionable bipolar II disorder versus 
anxiety disorder, not otherwise specified.  In August 2004, 
the veteran was provided a VA psychiatric examination, which 
resulted in a diagnosis of major depressive disorder, bulimia 
nervosa. 

The RO subsequently scheduled the veteran for a another VA 
examination to acquire an opinion as to whether the veteran's 
current bipolar disorder was related to her service.  The 
record includes a notification letter of the scheduled VA 
examination that is addressed to the veteran using the last 
known address provided by the veteran.  Although the veteran 
was notified of the scheduled appointment for the VA 
examination, she failed to report to the examination.  VA 
regulations provide that when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2007).  
Further, the duty to assist "is not always a one-way street" 
and, "[i]f a veteran wishes help, [s]he cannot passively wait 
for it in those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As the veteran did not report for her scheduled examination, 
review of the current evidence of record indicates that there 
is no competent medical evidence linking the veteran's 
diagnosis of bipolar disorder to her service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board notes that the veteran is currently service-
connected for major depressive disorder with bulimia nervosa, 
evaluated as 10 percent disabling.  Even if the veteran were 
granted service connection for bipolar disorder, evaluation 
of the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his [or her] earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  Thus, the veteran would not be entitled 
to a separate rating for her bipolar disorder if she were to 
be service-connected, because a separate rating would result 
in pyramiding.  However, if it is not possible to distinguish 
the effects of service-connected and nonservice-connected 
conditions, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998); 
38 U.S.C.A. § 3.102.  Thus, as the veteran is service-
connected for major depressive disorder with bulimia nervosa, 
if it is found that her symptoms of bipolar disorder are not 
distinguishable from the symptoms of her service-connected 
psychiatric disability, all psychiatric symptoms will be 
taken into account when evaluating her major depressive 
disorder with bulimia nervosa.

In summary, because the preponderance of the evidence is 
against the claim for service connection for bipolar 
disorder, the benefit of the doubt rule does not apply and 
service connection for bipolar disorder is not warranted.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).










ORDER

Service connection for a bipolar disorder is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


